Exhibit 10.2

AGREEMENT

This Agreement (this “Agreement”) dated as of June 28, 2006, by and among
InfraSource Services, Inc., a Delaware corporation (the “Company”), and the
persons listed on signature page hereto.

WHEREAS, on the date hereof, the Company is contemporaneously entering into a
Second Amendment to Registration Rights Agreement  (the “Registration Rights
Amendment”) to amend that certain Registration Rights Agreement dated as of
April 20, 2004, as amended on December 7, 2005, by and among the Company and the
other parties thereto (as so amended prior to the date hereof, the “Original
Registration Rights Agreement”), whereby the Major Shareholders (as defined in
the Registration Rights Amendment) will have the right to have a registration
statement filed for a New Offering (as defined in the Registration Rights
Amendment); and

WHEREAS, as a condition to entering into the Registration Rights Amendment, the
Company has requested that the parties listed on the signature pages hereto, and
the parties listed on the signature page hereto have agreed to, enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.              Registration Timing.

Except as otherwise approved by the Audit Committee of the Board of Directors of
the Company, the timing of activities leading to the New Offering, including any
filings with the Securities and Exchange Commission and the road show, shall be
managed by the Company on a schedule designed to enable the New Offering to be
conducted during the week of July 10, 2006 and priced on or before August 1,
2006.

Section 2.              Underwriting Agreement.

The Major Shareholders will make the same representations and indemnification
obligations regarding themselves and the Company in the underwriting agreement
to be executed in connection with the New Offering as they did in the
Underwriting Agreement, dated March 20, 2006, among the Company, the selling
stockholders named in Schedule 2 thereto, Lehman Brothers Inc. and Credit Suisse
Securities (USA) LLC; provided, however, that the Major Shareholders shall have
no obligation to indemnify the Company against any loss, cost, liability or
expense arising out of the New Offering (including without limitation any
disclosure related thereto or the results thereof).

Section 3.              Board of Directors.

Ian Schapiro and Michael Harmon will work with the Company in good faith to
determine a mutually acceptable transition plan for their Board of Directors and
committee responsibilities.


--------------------------------------------------------------------------------




Section 4.              Transaction Support.

The Major Shareholders will continue to provide, as may be requested by the
Company, for fair, reasonable, and market consideration, support with regard to
any material transactions for which they are providing support to the Company as
of the date hereof. This support will be limited to those areas where one or
more of the Major Shareholders possesses proprietary knowledge regarding such
transaction which would make substitution by a third party service firm
impractical. The Major Shareholders shall provide such support as long as either
Ian Schapiro or Michael Harmon serves on the Company’s Board of Directors or, if
later, October 31, 2006. The Company and the Major Shareholders shall work in
good faith to agree on the transactions and areas of support referenced in this
Section 4 promptly after the date hereof. All information developed in
connection with such past and continuing support shall be the property of the
Company, shall be subject to the Nondisclosure Agreements dated the date hereof
between the Company and each of the Major Shareholders (the “Nondisclosure
Agreements”), and shall be returned to the Company or destroyed by the Major
Shareholders upon completion of the work, except as set forth in the
Nondisclosure Agreements.

Section 5.              D&O Insurance.

The Major Shareholders will use their reasonable best efforts to continue the
Company’s inclusion, for a period of two years following the closing of the New
Offering, in the group directors and officers’ insurance coverage sponsored by
the Major Shareholders; provided, however, that the Major Shareholders shall not
be required to pay any incremental costs to so continue the Company’s inclusion
or to incur or pay any additional costs or expenses.

Section 6.              Prohibited Activities.

6.1         Confidentiality.

Without limiting the generality of the Nondisclosure Agreements dated the date
hereof between the Company and each of the Major Shareholders, for a period of
18 months following the closing of the New Offering, the Major Shareholders will
not disclose any non-public information relating to the Company received by them
or their representatives on the Company’s Board of Directors to any third
parties, including, without limitation, any portfolio companies of the Major
Shareholders, or use any such information in any manner that would reasonably be
expected to competitively disadvantage the Company.

6.2           Subsidiaries’ Business / Nonsolicitation.

For a period of two years following the closing of the New Offering, the Major
Shareholders will not (a) engage or invest in a business which is the same as or
substantially similar to the business conducted by Sunesys, Inc. or Blair Park
Services, Inc. or their respective subsidiaries as of the closing of the New
Offering, or (b) solicit for employment or engagement any persons who were
employees or independent contractors of the Company or any of its subsidiaries
as of the closing of the New Offering; provided, however, that the foregoing
shall not prohibit hiring of an individual responding to general solicitations
not specifically targeted at such individuals.

2


--------------------------------------------------------------------------------




6.3.          Acquisition Candidates.

For a period of one year following the closing of the New Offering, the Major
Shareholders will not invest in any entity which the Company has identified to
the Major Shareholders prior to the closing of the New Offering as (a) an entity
with which the Company has engaged in acquisition discussions in the 12 months
prior to the closing of the New Offering, or (b) a potential acquisition target.

6.4.          Competition.

For a period of one year following the closing of the New Offering, the Major
Shareholders will not acquire, or acquire a material interest in, any of the
Company’s primary competitors, as identified in writing by the Company to the
Major Shareholders, without consent of the Company.

6.5.          Acquisition Opportunities.

For a period of one year following the closing of the New Offering, the Major
Shareholders will not acquire companies of potential common interest between one
or more of the Major Shareholders and the Company without providing the
opportunity for majority participation by the Company in any such acquisition.

Section 7.              Miscellaneous.

7.1.        Effectiveness. This Agreement shall be deemed effective as of the
date first written above, as if executed by all parties hereto on such date.

7.2.        Further Assurances. Each party agrees that, from time to time upon
the written request of the other party, it will execute and deliver such further
documents and do such other acts and things as the other party may reasonably
request to effect the purposes of this Agreement.

7.3.        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(b).

7.4.        Jurisdiction; Forum. Each party hereto consents and submits to the
jurisdiction of any state court sitting in the County of New York or federal
court sitting in the Southern District of the State of New York in connection
with any dispute arising out of or relating to this Agreement. Each party hereto
waives any objection to the laying of venue in such courts and any claim that
any such action has been brought in an inconvenient forum. To the extent
permitted by law, any judgment in respect of a dispute arising out of or
relating to this Agreement may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of such
judgment being conclusive evidence of the fact and amount of such judgment.

3


--------------------------------------------------------------------------------




7.5.        Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

7.6.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties;
provided, however, that no party shall assign or transfer its rights hereunder
without the prior written consent of the other parties.

7.7.        Injunctive Relief. Without intending to limit the remedies available
to the Company, damages at law will be an insufficient remedy to the Company in
the event that either of the Major Shareholders violate any one or more of the
terms set forth in Section 6 of this Agreement, and that the Company may apply
for and obtain immediate injunctive relief in any court of competent
jurisdiction as set forth above in Section 7.4 or restrain the breach or
threatened breach of, or otherwise to specifically enforce, any of the
agreements and covenants contained herein, without posting bond. The Major
Shareholders shall be responsible for payment of the Company’s reasonable
attorneys’ fees in the event the Company prevails in any action against one or
more of the Major Shareholders to enforce any one or more of the terms set forth
in Section 6 of this Agreement. The Company and the Major Shareholders agree
that the activities and investments of the Major Shareholders shall only be
restricted as set forth in Section 6 solely for the respective time periods
specified therein and upon the expiration of such time periods, the activities
and investments of the Major Shareholders shall not be restricted under
Section 6 in any way.

7.8.        Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile, and all of such counterparts taken
together shall constitute one and the same instrument.

[the next page is the signature page]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

INFRASOURCE SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Terence R. Montgomery

 

 

Name:

 

Terence R. Montgomery

 

 

Title:

 

CFO

 

 

 

 

 

 

 

 

 

 

 

 

OCM PRINCIPAL OPPORTUNITIES, FUND II, L.P.

 

 

 

 

 

 

 

By:

 

Oaktree Capital Management, LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

/s/ Michael P. Harmon

 

 

Name:

 

Michael P. Harmon

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

By:

 

/s/ Adam Pierce

 

 

Name:

 

Adam Pierce

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

OCM/GFI POWER OPPORTUNITIES FUND, L.P.

 

 

 

 

 

 

 

By:

 

Oaktree Capital Management, LLC,

 

 

 

 

its Co-General Partner,

 

 

 

 

 

 

 

By:

 

/s/ Michael P. Harmon

 

 

Name:

 

Michael P. Harmon

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

By:

 

/s/ Adam Pierce

 

 

Name:

 

Adam Pierce

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

/s/ Ian Schapiro

 

 

 

 

Ian Schapiro, Individually (as to Section 3 only)

 

 

 

 

 

 

 

/s/ Michael Harmon

 

 

 

 

Michael Harmon, Individually (as to Section 3 only)

 

5


--------------------------------------------------------------------------------